

116 S2414 IS: To amend the Internal Revenue Code of 1986 to extend the Health Coverage Tax Credit.
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2414IN THE SENATE OF THE UNITED STATESAugust 1, 2019Mr. Portman (for himself, Mr. Brown, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the Health Coverage Tax Credit.
	
		1.Extension of Health Coverage Tax Credit
 (a)In generalSubparagraph (B) of section 35(b)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2020 and inserting January 1, 2025. (b)Effective dateThe amendment made by this section shall apply to coverage months beginning after December 31, 2019.